—Motion by the appellant for "clarification” of a decision and order of this court, dated July 20, 1987, which determined an appeal from a judgment of the Supreme Court, Queens County (Goldstein, J. H. O.), dated November 10, 1986.
Upon the papers filed in support of the motion and the papers filed in response thereto, it is
Ordered that the motion is granted to the extent of deleting from the decretal paragraph all words starting with the words "by deleting from” and ending with the words "from Defendant’s $1,000,000”, and substituting therefor the following: "by (1) adding to the third sentence of subdivison 2 of the eleventh decretal paragraph thereof after the words 'corporate taxes’ the words 'and taxes imposed pursuant to Tax Law article 31-B’, and (2) adding a provision to the eleventh decretal paragraph that any additional proceeds from the lease sale and liquidation are to be divided equally between the parties”; and it is further,
Ordered that the motion is otherwise denied. Lawrence, J. P., Kunzeman, Kooper and Spatt, JJ., concur.